Citation Nr: 9907262	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-25 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), denying the veteran an increased 
evaluation for his service-connected PTSD.  The appeal also 
stems from a December 1996 rating decision by the RO, 
continuing the denial of an increased evaluation for the 
veteran's PTSD as well as denying the veteran entitlement to 
a total rating based on individual unemployability.  


REMAND

A June 1996 statement from a VA clinical psychologist asserts 
that the veteran's service-connected PTSD is so severe that 
he has a "secondary psychotic diagnosis."  The record shows 
a number of diagnoses.  In recent years, these have 
predominantly included PTSD, bipolar disorder, and 
personality disorders.  Social Security Administration 
disability benefits were granted on the basis of these 
diagnoses.  The Board is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
issue of entitlement to service connection for another 
psychiatric disorder secondary to the veteran's service-
connected PTSD is raised by the evidence of record.  EF v. 
Derwinski, 1 Vet. App. 324 (1991).  The Board has concluded 
that the aforementioned issue is inextricably intertwined 
with, and has a significant impact upon, the appellant's 
current claims.  That is, a favorable resolution of this 
issue might change the denial of unemployability benefits.  
Therefore, it is imperative that the RO provide initial 
review of the issue prior to a determination by the Board.  
Harris v. Derwinski, 1 Vet. App. 180 (1991); Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991).  Further medical 
evaluation is therefore necessary.  The case is REMANDED to 
the RO for the following actions:

1.  The veteran should be given a VA 
psychiatric examination to determine the 
severity of his PTSD and its relationship 
to his other mental disorders.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  With respect to any 
other mental disorders found, the 
examiner should state whether it is at 
least as likely as not that such disorder 
was caused by or has been aggravated by 
his service-connected PTSD.  If 
aggravation has occurred, the examiner 
should describe the degree by which the 
nonservice-connected mental disorder was 
aggravated.  If the PTSD and other mental 
disorders are not related, the examiner 
should distinguish the symptoms of the 
PTSD from those of the other mental 
disorders.  If such a distinction is not 
possible, the examiner should so state.  
The examiner must assign a Global 
Assessment of Functioning (GAF) Score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) 
(DSM-IV), and explain what the assigned 
score represents.  The GAF should be 
based only on the PTSD symptoms, unless 
the PTSD has caused or aggravated the 
other mental disorders, or its symptoms 
cannot be distinguished from those of the 
other mental disorders.  A complete 
rationale for any opinion expressed must 
be provided.

2.  The RO should adjudicate the issue of 
secondary service connection for 
additional mental disorders, applying 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995), if appropriate; and readjudicate 
the increased rating and total disability 
rating issues.

After review by the RO, if any decision remains adverse to 
the appellant, a supplemental statement of the case should be 
issued.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


